Case 2:19-bk-51029      Doc 27
                            26    Filed 04/03/19 Entered 04/04/19
                                                           04/03/19 14:07:30
                                                                    12:45:19           Desc Main
                                  Document     Page 1 of 1

 \Cl-'?' o?.J'\
 April 2, 1019
 Robert Headlee
                                                                         RECEIVED
 Michelle Headlee                                                             APR ..,. 8 2019
 5563 Coneflower Ct                                                           RICHARD JONES
 Grove City, Oh 43123                                                        CLERK OF COURT
                                                                         U.S. BANKRUPTCY COUR
                                                                                              T


 Dear Judge Preston,

 We are writing to you concerning the Motion to Dismiss filed by Mr. Frank Pees. The months
 have been very difficult for our family. Our intention for filing past Chapter 13 bankruptcies was
 not meant to be disrespectful to the court.

 In 2012 we filed a bankruptcy due to a job loss and were close to completing our plan when due
 to mental health issues I lost my job. I voluntarily surrendered my nursing license and have
 been working with the Board of Nursing to regain my licensure.

 Unfortunately, in November of 2017 my mother was diagnosed with an aggressive form of ALS.
 It became necessary for me to become her full-time caregiver, when we filed the chapter 13 in
 April and then again in October, I was trying to care of my mother's declining health and
 manage the filing without hiring an attorney. My mother passed away in January this year,
 since then we have filed again with full intention of following through with all necessary
 paperwork and requirements. We have been trying to again navigate the process without
 adding to our debt by hiring an attorney.

 Obviously, we will hire an attorney if It does become necessary. Our debts are not consumer
 debt, we have our home, a car, tax responsibilities and some physician bills. We are committed
 to straightening out our financial situation. Currently I am actively seeking any employment
 possible and my husband and I are both enrolled in college classes that are free through his fire
 union.

 We have meant no disrespect to the court; we are asking for a chance to finish our complete
 filing for this Chapter 13 filed February 25th 2019.

 Thank you for your time.

 Sincerely,

 Michelle Headlee

 Cc: Frank M. Pees, Chapter 13 trustee
